UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Santiago Hernandez, et al.,
Plaintiffs,
_y—
San Marino at Soho Incorporated, et al.,

Defendants.

DEC 03 2019 |

19-cv-7976 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Court’s Order of November 20, 2019, Dkt. No. 9, Plaintiffs were to serve

that Order on Defendants within five business days of its issuance and file proof of service on the

docket. As of the date of this Order, the Court is not in receipt of the proof of service. Plaintiffs

are hereby ordered to file proof of service on Defendants of the Court’s November 20, 2019

Order by December 6, 2019.

Dated: December 2, 2019
New York, New York

A
Mm \

A

V AP J. NATHAN

United States District Judge

aa

Bowsemmsnemecwcmencinnnsnats mam marin ae

 
